Exhibit 10.1


RAVEN INDUSTRIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN




Raven Industries, Inc. (the "Company") hereby establishes the Raven Industries,
Inc. Non-Qualified Deferred Compensation Plan (the "Plan"), effective on the
Effective Date (as defined below). The purpose of the Plan is to attract and
retain designated key employees by providing such persons with an opportunity to
defer receipt of a portion of their compensation as provided in the Plan.


ARTICLE I
DEFINITIONS


For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:


"Account" means the bookkeeping account maintained by the Committee on behalf of
each Participant pursuant to this Plan. The sum of each Participant's
Sub-Accounts, in the aggregate, shall constitute his or her Account. The Account
and each and every Sub-Account shall be a bookkeeping entry only and shall be
used solely as a device to measure and determine the amounts, if any, to be paid
to a Participant or the Participant's Beneficiary under the Plan.


"Affiliated Group" means (a) the Company, and (b) all entities with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Section 1563(a)(l), (2), and (3) of the
Code for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language "at least 50 percent" is used instead
of "at least 80 percent" each place it appears in Section 1563(a)(l ), (2), and
(3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c), "at least 50 percent" is used
instead of "at least 80 percent" each place it appears in that regulation. Such
term shall be interpreted in a manner consistent with the definition of "service
recipient" contained in Section 409A of the Code.


"Annual Incentive Compensation" means the annual cash incentive payable to an
Eligible Employee pursuant to the Company's management incentive plan (or any
successor annual cash incentive plan) and, in the sole discretion of the
Committee, such other annual cash incentive compensation plans of the Company or
another member of the Affiliated Group which the Committee may designate from
time to time.


"Base Salary" means the annual rate of base salary payable by the Affiliated
Group to an Eligible Employee during a Plan Year, but specifically excluding any
(a) severance pay, (b) cash and non-cash fringe benefits, (c) Annual Incentive
Compensation, and (d) stock options, restricted stock, restricted stock units or
other equity incentive awards. For purposes of this Plan, any Base Salary
payable after the last day of a calendar year solely for services performed
during the final payroll period described in Section 3401(b) of the Code
containing December 31 of such year shall be treated as earned during the
subsequent calendar year.
4847-6363-0671.3




--------------------------------------------------------------------------------

Exhibit 10.1


"Beneficiary" or "Beneficiaries" means the person or persons, including one or
more trusts, designated by a Participant in accordance with the Plan to receive
payment of the remaining balance of the Participant's Account in the event of
the death of the Participant prior to the Participant's receipt of the entire
amount credited to the Participant's Account.


"Beneficiary Designation Form" means the form established from time to time by
the Committee (in a paper or electronic format) that a Participant completes,
signs and returns to the Committee to designate one or more Beneficiaries.


"Board" means the Board of Directors of the Company.


"Change in Control" means the occurrence of any of the following events,
provided that such event also qualifies as a "change in control event" within
the meaning of Section 409A of the Code: (a) a change in the ownership of the
Company, which occurs on the date that any one person, or more than one person
acting as a group ("Person"), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;
or (b) a change in the effective control of the Company, which occurs on the
date that (i) any Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company, or (ii) a majority of the members of the
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of such appointment or election; or (c) a change in the ownership of a
substantial portion of the Company's assets, which occurs on the date that any
Person acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value of more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions. For purposes of clause (c) of the preceding
sentence, gross fair market value means the value ofthe assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.


"Code" means the Internal Revenue Code of 1986, as amended.


"Committee" means the P&C Committee or such committee of management and/or
directors as may be appointed by the P&C Committee to administer the Plan.


"Company" means Raven Industries, Inc. and its successors, including, without
limitation, the surviving corporation resulting from any merger or consolidation
of Raven Industries, Inc. with any other corporation, limited liability company,
joint venture, partnership or other entity or entities.


"Deferral Election" means the Participant's election on a form approved by the
Committee (in a paper or electronic format) to defer a portion of the
Participant's Annual Incentive Compensation or Base Salary in accordance with
the provisions of Article III.


"Disability" means a Participant's "disability" as defined under Section 409A of
the Code.


2

--------------------------------------------------------------------------------

Exhibit 10.1


In general, for purposes of Section 409A of the Code, "disability" means a
condition


whereby (a) the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or (b) the Participant is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
ofthe Participant's employer.


"Discretionary Company Contribution" means a credit by the Company to a
Participant's Account in accordance with the provisions of Article IV of the
Plan, whether as a match of Participant deferrals or otherwise. Discretionary
Company Contributions, if any, shall be credited at the sole discretion of the
Company and the fact that a Discretionary Company Contribution may be credited
in one year shall not obligate the Company to continue to make any such
Discretionary Company Contribution in any subsequent year.


"Effective Date" means January 1, 2018.


"Eligible Employee" has the meaning given to such term in Section 2.1 hereof.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.


"In-Service Sub-Account" means each bookkeeping In-Service Sub-Account
maintained by the Committee on behalf of each Participant pursuant to Sections
2.4 and 3.4(b) hereof.


"P&C Committee" means the Personnel & Compensation Committee of the Board.


"Participant" means any Eligible Employee who (a) at any time has elected to
defer the receipt of Annual Incentive Compensation or Base Salary in accordance
with the Plan or whose Account has been credited with a Discretionary Company
Contribution, and (b) in conjunction with his or her Beneficiary, has not
received a complete payment of the amount credited to the Participant's Account.


"Performance-Based Compensation" means Annual Incentive Compensation that is
based on services performed over a period of at least 12 months and that
constitutes "performance-based compensation" within the meaning of Section 409A
of the Code. In general, for purposes of Section 409A of the Code,
"performance-based compensation" means compensation the amount of which, or the
entitlement to which, is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months. For such purposes, organizational or
individual performance criteria are considered pre-established if established in
writing by not later than 90 days after the commencement of the period of
service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established.
Performance-Based Compensation does not include any amount or portion of any
amount that will be paid either regardless of
performance, or based upon a level of performance that is substantially certain
to be met at the time the criteria are established.












3

--------------------------------------------------------------------------------

Exhibit 10.1


"Plan" means this Raven Industries, Inc. Non-Qualified Deferred Compensation
Plan, as it may be amended from time to time.


"Plan Year" means the calendar year or, with respect to a Participant's
deferrals of Annual Incentive Compensation, the fiscal year of the Company to
which such deferrals relate ..


"Separation from Service" means a Participant's termination of employment or
service with the Affiliated Group, other than as a result of the Participant's
death, in such a manner as to constitute a "separation from service" as defined
under Section 409A of the Code.


"Separation Sub-Account" means each bookkeeping Separation Sub-Account
maintained by the Committee on behalf of each Participant pursuant to Sections
2.4 and 3.4(a) hereof.


"Specified Employee" means a "specified employee" as determined by the Company
in accordance with Section 409A of the Code.


"Sub-Account" means each bookkeeping Separation Sub-Account and In-Service Sub­
Account maintained by the Committee on behalf of each Participant with respect
to a particular Plan Year pursuant to Section 2.4.


"Unforeseeable Emergency" means an "unforeseeable emergency" as defined under
Section 409A of the Code. In general, for purposes of Section 409A of the Code,
an "unforeseeable emergency" means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, the Participant's Beneficiary, or the Participant's dependent (as
defined in Section 152 of the Code, without regard to Sections 152(b)(1),
(b)(2), and (d)(1)(B)); loss of the Participant's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.




ARTICLE II
ELIGIBILITY; SUB-ACCOUNTS


2.1.    Selection by Committee. Participation in the Plan is limited to any
employee of the Affiliated Group who (a) is expressly selected by the Committee,
in its sole discretion, to participate in the Plan, and (b) is a member of a
"select group of management or highly compensated employees," within the meaning
of Sections 201, 301 and 401 of ERISA (each an "Eligible Employee"). In lieu of
expressly designating individual Eligible Employees for Plan participation, the
Committee may establish eligibility criteria (consistent with the requirements
of this Section 2.1) providing for participation of all Eligible Employees who
satisfy such criteria. The Committee may at any time, in its sole discretion,
change the eligibility criteria for Eligible Employees, or determine that one or
more Participants will cease to be an Eligible Employee. Further, the Committee
may provide for different terms and conditions of participation, not
inconsistent with this Plan, for different classes of Eligible Employees (for
example, the Committee may determine that certain Eligible Employees will not be
permitted to elect to defer Base Salary or Annual Incentive Compensation under
this Plan


4

--------------------------------------------------------------------------------

Exhibit 10.1




and will only be eligible to receive Discretionary Company Contributions
hereunder).


2.2    Enrollment Requirements. Except as otherwise determined by the Committee,
as a condition to participation, each Eligible Employee shall complete, execute
and return to the Committee a Deferral Election no later than the date or dates
specified by the Committee in accordance with the Plan. In addition, the
Committee may establish from time to time such other enrollment requirements as
it determines in its sole discretion are necessary.


2.3    Commencement Date. Except as otherwise may be provided by the Committee
pursuant to Section 3.1, each Eligible Employee shall be eligible to commence
participation in accordance with the terms and conditions of this Plan effective
as of January 1 of the Plan Year next following the Plan Year in which he or she
is selected as an Eligible Employee pursuant to Section 2.1. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit an Eligible
Employee to commence participation in the Plan upon such earlier date as may be
specified by the Committee, consistent with the Plan and Section 409A of the
Code.


2.4    Sub-Accounts. The Committee shall establish and maintain a separate Sub­
Account for each Participant for amounts credited to a Participant's Account for
each Plan Year as deferrals of Annual Incentive Compensation and Base Salary and
as Discretionary Company Contributions, as applicable. Each such Sub-Account
shall be either a Separation Sub-Account or an In-Service Sub-Account, in
accordance with Section 3.4 and the Participant's Deferral Election for the
applicable Plan Year. Each Participant's Sub-Account(s) shall be credited with
deferrals of Annual Incentive Compensation and Base Salary effective as of the
date the Annual Incentive Compensation or Base Salary would otherwise have been
paid to the Participant. A Participant's Sub-Accounts shall be credited with
gains, losses and earnings as provided in Article V hereof and shall be debited
for any payments made to the Participant in accordance with Article VI hereof.
Amounts credited to a Separation Sub-Account shall be paid following the
Participant's Separation from Service as provided in Articles III and VI hereof,
and amounts credited to an In-Service Sub-Account shall be paid in the year
specified by the Participant or, if earlier, following the Participant's
Separation from Service, as provided in Articles III and VI hereof.


2.5    Termination. An Eligible Employee's right (if any) to defer Annual
Incentive Compensation and Base Salary shall cease with respect to the Plan Year
following the Plan Year in which such individual ceases to be an Eligible
Employee, although such individual shall continue to be subject to all of the
terms and conditions of the Plan for as long as he or she remains a Participant.




ARTICLE III
DEFERRAL ELECTIONS


3.1    Certain Newly Eligible Participants. Except as otherwise determined by
the Committee, in its sole discretion, newly Eligible Employees shall not be
permitted to make a Deferral Election with respect to Annual Incentive
Compensation or Base Salary earned during the Plan Year in which the Eligible
Employee is first eligible to participate in the Plan. However, notwithstanding
the foregoing, the Committee, in its sole discretion, it may permit any Eligible
Employee to make a Deferral Election with respect to Annual Incentive
Compensation or Base Salary earned during the Plan Year in which the Eligible
Employee is first
eligible to participate in the Plan (and in any other plan that would be
aggregated with the Plan under Section 409A of the Code), as determined in
accordance with Treasury Regulation Section 1.409A-2(a)(7);
provided, however, that such Deferral Election (a) is made and becomes
irrevocable no later than


5

--------------------------------------------------------------------------------

Exhibit 10.1


the 30th day after the date that the Eligible Employee first becomes eligible to
participate in the Plan (or by such earlier date as specified by the Committee),
and (b) shall apply only to Annual Incentive Compensation or Base Salary, as
applicable, earned for services performed after the date that the Deferral
Election becomes irrevocable, as determined by the Committee in accordance with
Section 409A.


3.2    Annual Deferral Elections. Unless the Committee determines to permit an
election pursuant to Section 3.1, and except as otherwise determined by the
Committee, each Eligible Employee may elect to defer Annual Incentive
Compensation or Base Salary for a Plan Year by filing a Deferral Election with
the Committee only in accordance with the following rules:


(a)Annual Incentive Compensation.


(i)In General. Except as may otherwise be determined by the Committee with
respect to Performance-Based Compensation as provided in Section 3.2(a)(ii), a
Deferral Election with respect to Annual Incentive Compensation must be filed
with the Committee by, and shall become irrevocable as of, December 31 (or such
earlier date as specified by the Committee) next preceding the first day of the
Plan Year for which such Annual Incentive Compensation would otherwise be
earned, as determined by the Committee in accordance with Section 409A of the
Code.


(ii)Certain    Elections with Respect toPerformance-Based Compensation.
Notwithstanding Section 3.2(a)(i), and only to the extent permitted by the
Committee in its sole discretion, a Deferral Election with respect to Annual
Incentive Compensation that constitutes Performance-Based Compensation may be
made and become irrevocable no later than the date that is six (6) months before
the end of the applicable performance period (or by such earlier date as
specified by the Committee on the Deferral Election), provided that in no event
may such Deferral Election be made after such Annual Incentive Compensation has
become "readily ascertainable" within the meaning of Section 409A of the Code.
In order to make a Deferral Election under this Section 3.2(a)(ii), the
Participant must perform services continuously from the later of the beginning
of the performance period or the date the performance criteria are established
through the date the Deferral Election becomes irrevocable under this Section
3.2(a)(ii). A Deferral Election made under this Section 3.2(a)(ii) shall not
apply to any portion of the Performance-Based Compensation that becomes payable
to a Participant without regard to the satisfaction of the applicable
performance criteria.


(b)Base Salary. The Deferral Election with respect to Base Salary must be filed
with the Committee by, and shall become irrevocable as of, December 31 (or such
earlier date as specified by the Committee) of the Plan Year next preceding the
Plan Year for which such Base Salary would otherwise be earned.


3.3 Amount Deferred. A Participant shall designate on the Deferral Election the
portion of his or her Annual Incentive Compensation or Base Salary that is to be
deferred in accordance with this Article III. An Eligible Employee may defer (in
1% increments) up to 60% of his or her Base


Salary for any Plan Year and up to 100% of his or her Annual Incentive
Compensation for any Plan Year.


6

--------------------------------------------------------------------------------

Exhibit 10.1




3.4    Elections as to Time and Form of Payment. Each Deferral Election will
specify the allocation of the Participant's deferrals for a Plan Year to the
Participant's Sub­ Accounts in accordance with this Plan. With respect to each
Plan Year, a Participant may allocate any deferrals either entirely to a
Separation Sub-Account in accordance with Section 3.4(a) or entirely to an
In-Service Sub-Account in accordance with Section 3.4(b), but a Participant may
not allocate a portion of his or her deferrals for a single Plan Year to both a
Separation Sub-Account and an In-Service Sub-Account.


(a)    Participant Payment Elections-Separation Sub-Accounts. On each Deferral
Election pursuant to which deferrals of Annual Incentive Compensation or Base
Salary are credited to a Participant's Separation Sub-Account with respect to a
Plan Year, the Participant shall elect the time and form of payment of such
Sub-Account in the event of the Participant's Separation from Service in
accordance with the provisions of this Section 3.4(a) and Article VI. A
Participant may elect to receive each such Separation Sub-Account, subject to
the provisions of Article VI, either: (i) in a single lump sum payable as soon
as practicable following the six-month anniversary of the Participant's
Separation from Service or on the 1st, 2nd, or 3rd anniversary of the
Participant's Separation from Service, as specified on the Participant's
Deferral Election for such Sub-Account; or (ii) in substantially equal annual or
monthly installments over a period ofbetween 1-15 years, with such installments
commencing as soon as practicable following the six-month anniversary of the
Participant's Separation from Service or on the 1st, 2nd, or 3rd anniversary of
the Participant's Separation from Service, as specified on the Participant's
Deferral Election for such Sub-Account. The time and form of payment designated
on each Deferral Election with respect to a Separation Sub-Account for a Plan
Year will apply to all amounts credited to that Sub-Account under the Plan,
except as otherwise provided in Article VI. A Participant may choose a different
time and form of payment for each Separation Sub-Account in accordance with this
Section 3.4(a).


(b)    Participant Payment Elections-In-ServiceSub-Accounts.On each Deferral
Election pursuant to which deferrals of Annual Incentive Compensation or Base
Salary are credited to a Participant's In-Service Sub-Account with respect to a
Plan Year, the Participant shall elect the calendar year in which payment will
be made from that In-Service Sub-Account, which calendar year must be no earlier
than the third calendar year after the calendar year in which such Deferral
Election is made. Subject to the provisions of Article VI, each In-Service
Sub-Account shall be paid in a single lump sum during January of the calendar
year specified in the applicable Deferral Election, or, if the Participant's
Separation from Service occurs prior to the beginning of the calendar year in
which such In-Service Sub-Account is otherwise scheduled to be paid, as soon as
practicable following the six-month anniversary of the · Participant's
Separation from Service. The calendar year designated on each Deferral Election
with respect to an In-Service Account for a Plan Year will apply to all amounts
credited to that In-Service Sub-Account under the Plan, except
as otherwise provided in Article VI. A Participant may choose a different
calendar year for payment of each separate In-Service Sub­ Account in accordance
with this Section 3.4(b).




7

--------------------------------------------------------------------------------

Exhibit 10.1


(c)Participant Payment Elections-Change in Control. In addition to the elections
made under Section 3.4(a) and 3.4(b), on the first Deferral Election pursuant to
which deferrals of Annual Incentive Compensation or Base Salary is credited to a
Participant's Sub­ Account under the Plan, the Participant shall make a one-time
election of whether or not to receive a lump sum payment of the Participant's
entire Account within thirty (30) days after a Change in Control, if such Change
in Control occurs prior to the Participant's Separation from Service. In the
event that a Participant does not timely make such an election, the Participant
will be deemed to have elected to receive payment of the balance of his or her
Account in a lump sum payment within thirty (30) days after a Change in Control
that occurs prior to the Participant's Separation from Service.


(d)Default Time and Form of Payment. To the extent that a Participant does not
designate the time and form of payment of a Sub-Account on a Deferral Election
as provided in Section 3.4(a) (or such designation does not comply with the
terms of the Plan), the applicable Plan Year shall be credited to a Separation
Sub-Account and the Participant shall be deemed to have elected that such
Sub-Account shall be paid, subject to the provisions of Article VI, in a single
lump sum payable as soon as practicable following the six-month anniversary of
the Participant's Separation from Service.


3.5    Duration and Cancellation of Deferral Elections.


(a)    Duration. Once irrevocable, a Deferral Election shall only be effective
for the Plan Year with respect to which such election was timely filed with the
Committee. Notwithstanding the preceding sentence, the Committee may provide, in
its sole discretion, that any Deferral Elections shall apply from Plan Year to
Plan Year, until terminated or modified prospectively by a Participant in
accordance with the terms of this Article III. Any such "evergreen" Deferral
Elections so provided for by the Committee will become effective with respect to
an amount of Annual Incentive Compensation or Base Salary on the date such
election becomes irrevocable under this Article III. Except as provided in
Section 3.5(b) hereof, a Deferral Election, once irrevocable, cannot be
cancelled or modified during a Plan Year.


(b)    Cancellation.


(i)The Committee may, in its sole discretion, cancel a Participant's Deferral
Election where such cancellation occurs by the later of the end of the Plan Year
in which the Participant incurs a "disability" or the 15th day of the third
month following the date the Participant incurs a "disability." For purposes of
this Section 3.5(b)(i), a disability refers to any medically determinable
physical or mental impairment resulting in the Participant's inability to
perform the duties of his or her position or any substantially similar position,
where such impairment can be expected to result in death or can be expected to
last for a continuous period of not less than six months.


(ii)The Committee may, in its sole discretion, cancel a Participant's Deferral
Election due to an Unforeseeable Emergency or a hardship distribution pursuant
to Treasury Regulation Section 1.401(k)-l(d)(3).




8

--------------------------------------------------------------------------------

Exhibit 10.1




(iii)     If a Participant's Deferral Election is cancelled with respect to a
particular Plan Year in accordance with this Section 3.5(b), such Participant
may make a new Deferral Election for a subsequent Plan Year, as the case may be,
only in accordance with Section 3.2 hereof.


3.6. Vested Interest in Deferrals. Except as otherwise provided by the Committee
with respect to Discretionary Company Contributions pursuant to Article IV, each
Participant shall at all times have a fully vested interest in his or her
Account.




ARTICLE IV
DISCRETIONARY COMPANY CONTRIBUTIONS


4.1    In any Plan Year, the Committee, in its sole discretion, may, but shall
not be required to, credit Discretionary Company Contributions to a
Participant's Account.


4.2    Except as otherwise may be provided in a vesting schedule established by
the Committee, in its sole discretion, any Discretionary Company Contributions
shall be fully vested as of the date created to a Participant's Account.


4.3. Discretionary Company Contributions, if any, shall be credited to such Sub-
Account(s) and paid in such time and form of payment as determined by the
Committee. Unless otherwise determined by the Committee at the time of
crediting, any Discretionary Company Contributions that are matching
contributions shall be credited to a Participant's Sub-Account(s) with respect
to the type of compensation for the Plan Year to which the matching
contributions relate, and any other Discretionary Contributions shall be
credited to a Sub-Account for payment in the default time and form provided
pursuant to Section 3.4(d).




ARTICLE V
CREDITING OF GAINS, LOSSES AND EARNINGS TO ACCOUNTS


To the extent provided by the Committee in its sole discretion, each
Participant's Account will be credited with gains, losses and earnings based on
notional investment directions made by the Participant in accordance with
notional investment crediting options and procedures established from time to
time by the Committee. The Committee specifically retains the right in its sole
discretion to change the notional investment crediting options and procedures
from time to time. By electing to defer any amount under the Plan, each
Participant acknowledges and agrees that the Affiliated Group is not and shall
not be required to make any investment in connection with the Plan, nor is it
required to follow the Participant's notional investment directions in any
actual investment it may make or acquire in connection with the Plan. Any
amounts credited to a Participant's Account with respect to which a Participant
does not provide notional investment direction shall be credited with gains,
losses and earnings as if such amounts were invested in a notional investment
option selected by the Committee in its sole discretion.




ARTICLE VI
PAYMENTS


6.1    Date of Payment of Sub-Accounts. Except as otherwise provided in this
Article VI,




9

--------------------------------------------------------------------------------

Exhibit 10.1




a Participant's Account shall commence to be paid in accordance with the
applicable time and form of payment determined for each Sub-Account pursuant to
Section 3.4.


(a)Separation Sub-Account. In general, the amounts credited to a Participant's
Separation Sub-Account shall be paid, or commence to be paid, following the
Participant's Separation from Service, at the time in the form of payment
specified by the Participant for such Sub-Account in accordance with Section
3.4(a) hereof.


(b)In-Service Sub-Account. In    general, the amounts credited    to a
Participant's In-Service Sub-Account shall be paid in at the time specified by
the Participant for such Sub-Account in accordance with Section 3.4(b) hereof.
Each In-Service Sub-Account shall be paid in a single lump sum during February
of the applicable calendar year.


(c)Calculation of Installment Payments. In the event that a Separation Sub-
Account is paid in installments: (i) the first installment shall commence at the
time specified pursuant to Section 3.4(a); (ii) the amount of each installment
shall equal the quotient obtained by dividing the Participant's vested
Separation Sub-Account balance as of the date of such installment payment (or as
of such earlier date as may be reasonably determined by the Committee to
facilitate the administration of the Plan) by the number of installment payments
remaining to be paid at the time of the calculation; and (iii) the amount of
such vested Separation Sub-Account remaining unpaid shall continue to be
credited with gains, losses and earnings as provided in Article V hereof.


(d)Subsequent Payment Elections.    A Participant may elect, on a form provided
by the Committee in accordance with this Section 6.l(d), to change the time
and/or form of payment with respect to one or more of his Sub-Accounts (a
"Subsequent Payment Election"). A Participant may make one or more elections to
delay the payment date of a Sub­ Account in accordance with this Section 6.1(d)
to a payment date otherwise permitted under the Plan. Each such Subsequent
Payment Election must be filed with the Committee at least twelve (12) months
prior to the first day of the calendar year that the Sub-Account would otherwise
have been paid under the Plan. On such Subsequent Payment Election, the
Participant must delay the payment date for a period of at least five (5) years
after the first day of the calendar year that the Sub-Account would otherwise
have been paid under the Plan.


6.2    Disability of Participant. Except as otherwise provided in this Article
VI, in the event of a Participant's Disability prior to the date of his or her
Separation from Service, the vested amounts credited to the Participant's
Account shall be paid in in a single lump sum as soon as administratively
practicable following the determination that the Participant is Disabled.


6.3    Death of Participant. Notwithstanding any other provision of this Plan,
in the event of the Participant's death (whether before or after the
Participant's Separation from Service or Disability), the remaining vested
amount of the Participant's Account shall be paid to the Participant's
Beneficiary or Beneficiaries designated on a Beneficiary Designation Form (or,
if no such Beneficiary, to the Participant's estate) in a single lump sum as
soon as administratively practicable following the date of the Participant's
death. Each Participant may file a Beneficiary Designation Form in such manner
as provided by the Committee. A Participant's Beneficiary


10

--------------------------------------------------------------------------------

Exhibit 10.1




Designation Form may be changed at any time prior to the Participant's death by
the execution and delivery of a new Beneficiary Designation Form in such manner
as provided by the Committee. The Beneficiary Designation Form on file with the
Committee that bears the latest date at the time of the Participant's death
shall govern. If a Participant fails to properly designate a Beneficiary in
accordance with this Section 6.3, then payment pursuant to this Section 6.3
shall be made to the Participant's estate.


6.4    Change in Control Prior to Separation or Disability. To the extent so
elected by a Participant in accordance with Section 3.4(c), in the event of a
Change in Control prior to the Participant's Separation from Service, Disability
or death, the remaining vested amount of the Participant's Account shall be paid
in a single lump sum within thirty (30) days after the Change in Control.


6.5    Withdrawal Due to Unforeseeable Emergency. A Participant shall have the
right to request, on a form provided by the Committee, an accelerated payment of
all or a portion of the Participant's vested Account in a lump sum if the
Participant experiences an Unforeseeable Emergency. The Committee shall have the
sole discretion to determine whether to grant such a request and the amount to
be paid pursuant to such request.


(a)    Determination of Unforeseeable Emergency. Whether a Participant is faced
with an unforeseeable emergency permitting a payment under this Section 6.5 is
to be determined by the Committee based on the relevant facts and circumstances
of each case, but, in any case, a payment on account of an Unforeseeable
Emergency may not be made to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant's assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of deferrals
under the Plan. Payments because of an Unforeseeable Emergency must be limited
to the amount reasonably necessary to satisfy the emergency need (which may
include amounts necessary to pay any Federal, state, local, or foreign income
taxes or penalties reasonably anticipated to result from the payment).
Determinations of amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available upon the
cancellation of a Deferral Election upon a payment due to an Unforeseeable
Emergency. However, the determination of amounts reasonably necessary to satisfy
the emergency need is not required to take into account any additional
compensation that due to the Unforeseeable Emergency is available under another
nonqualified deferred compensation plan but has not actually been paid, or that
is available due to the Unforeseeable Emergency under another plan that would
provide for deferred compensation except due to the application of the effective
date provisions of Section 409A of the Code.


(b)    Payment of Account. Any payment on account of an Unforeseeable Emergency
shall be made within ninety (90) days following occurrence of the Unforeseeable
Emergency, as determined by the Committee under this Section 6.5.


6.6    Mandatory Six-Month Delay. Notwithstanding any other provision of this
Plan to the contrary, in no event may payments triggered by the Separation from
Service of a Specified Employee be paid or commence prior to the first business
day of the seventh month


11

--------------------------------------------------------------------------------

Exhibit 10.1


following the Specified Employee's Separation from Service (or if earlier,
within 90 days after the Specified Employee's death).


6.7    Discretionary Acceleration of Payments. The Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to a
time or form otherwise permitted under Section 409A of the Code in accordance
with the requirements, restrictions and limitations of Treasury Regulation
Section 1.409A-3G); provided that in no event may a payment to a Specified
Employee be accelerated following the Specified Employee's Separation from
Service to a date that is prior to the first business day of the seventh month
following the Specified Employee's Separation from Service (or if earlier,
within 90 days after the Specified Employee's death) unless otherwise permitted
pursuant to Treasury Regulation Section1.409A-3G).


6.8    Discretionary Delay of Payments. The Committee may, in its sole
discretion, delay the time or form of a payment under the Plan to a time or form
otherwise permitted under Section 409A of the Code in accordance with the
requirements, restrictions and limitations of Treasury Regulation Section
1.409A-2(b)(7).


6.9    Actual Date of Payment. To the extent permitted by Section 409A of the
Code, the Committee, in its sole discretion, may cause any payment under this
Plan to be made or commence on any later date that occurs in the same calendar
year as the date on which payment otherwise would be required to be made under
this Plan, or, iflater, by the 15th day of the third month after the date on
which payment would otherwise would be required to be made under this Plan.
Further, to the extent permitted by Section 409A of the Code, the Committee may
delay payment in the event that it is not administratively possible to make
payment on the date (or within the periods) specified in this Article VI, or the
making of the payment would jeopardize the ability of the Company (or any entity
which would be considered to be a single employer with the Company under Section
414(b) or Section 414(c) of the Code) to continue as a going concern.
Notwithstanding the foregoing, payment must be made no later than the latest
possible date permitted under Section 409A of the Code.


6.10    Discharge of Obligations. The payment to a Participant (or to his or her
Beneficiary or estate) of a Sub-Account in a single lump sum or the number of
installments as provided pursuant to this Plan shall discharge all obligations
of the Affiliated Group to such Participant (and Beneficiary or estate) under
the Plan with respect to that Sub-Account.




ARTICLE VII
ADMINISTRATION


7.1    General. The Committee shall be responsible for the general
administration of the Plan and shall have the full power, discretion and
authority to carry out the provisions of the Plan. Without limiting the
foregoing, the Committee shall have full discretion to (a) interpret all
provisions of the Plan, (b) resolve all questions relating to eligibility for
participation in the Plan and the amount in the Account of any Participant and
all questions pertaining to claims for benefits and procedures for claim review,
(c) resolve all other questions arising under the Plan, including any factual
questions and questions of construction, (d) determine all claims for benefits,
and (e) adopt such rules,


12

--------------------------------------------------------------------------------

Exhibit 10.1


regulations or guidelines for the administration of the Plan and take such
further action as the Company shall deem advisable in the administration of the
Plan. The actions taken and the decisions made by the Committee hereunder shall
be final, conclusive, and binding on all persons, including the Company, its
shareholders, the other members of the Affiliated Group, Eligible Employees,
Participants, and their estates and Beneficiaries. The Committee may delegate to
one or more officers of the Company, subject to such terms as the Committee
shall determine, the authority to administer all or any portion of the Plan, or
the authority to perform certain functions, including administrative functions.
In the event of such delegation, all references to the Committee in this Plan
(other than such references in the immediately preceding sentence) shall be
deemed references to such officers as it relates to those aspects of the Plan
that have been delegated.


7.2    Claims Procedure. Any person who believes he is entitled to receive a
benefit under the Plan shall make application in writing on the form and in the
manner prescribed by the Committee. If any claim for benefits filed by any
person under the Plan (the "claimant") is denied in whole or in part, the
Committee shall issue a written notice of such adverse benefit determination to
the claimant. The notice shall be issued to the claimant within a reasonable
period of time but in no event later than 90 days from the date the claim for
benefits was filed or, if special circumstances require an extension, within 180
days of such date. The notice issued by the Committee shall be written in a
manner calculated to be understood by the claimant and shall include the
following: (a) the specific reason or reasons for any adverse benefit
determination,
(b) the specific Plan provisions on which any adverse benefit determination is
based, (c) a description of any further material or information which is
necessary for the claimant to perfect his or her claim and an explanation of why
the material or information is needed and (d) a statement of the claimant's
right to seek review of the denial pursuant to Section 7.3 below.


7.3    Review of Claim Denial. If a claim is denied, in whole or in part, the
claimant shall have the right to (a) request that the Committee review the
denial, (b) review pertinent documents, and (c) submit issues and comments in
writing, provided that the claimant files a written request for review with the
Committee within 60 days after the date on which the claimant received written
notice from the Committee of the denial. Within 60 days after the Committee
receives a properly filed request for review, the Committee shall conduct such
review and advise the claimant in writing of its decision on review, unless
special circumstances require an extension of time for conducting the review. If
an extension of time for conducting the review is required, the Committee shall
provide the claimant with written notice of the extension before the expiration
of the initial 60-day period, specifying the circumstances requiring an
extension and the date by which such review shall be completed (which date shall
not be later than 120 days after the date on which the Committee received the
request for review). The Committee shall inform the claimant of its decision on
review in a written notice, setting forth the specific reason(s) for the
decision and reference to Plan provisions upon which the decision is based. A
decision on review shall be final and binding on all persons for all purposes.




ARTICLE VIII
AMENDMENT AND TERMINATION


8.1    Amendment. The Company reserves the right to amend, terminate or freeze
the Plan, in


13

--------------------------------------------------------------------------------

Exhibit 10.1


whole or in part, at any time by action of the Board or its delegate(s). In no
event shall any such action by the Board or its delegate(s) adversely affect the
vested amount credited to any Participant's Account, or result in any change in
the timing or manner of payment of the amount of any Account (except as
otherwise permitted under the Plan), without the consent of the Participant or
Beneficiary, unless the Board or its delegate(s), as the case may be, determines
in good faith that such action is necessary to ensure compliance with Section
409A of the Code. To the extent permitted by Section 409A of the Code, the
Committee may, in its sole discretion, modify the rules applicable to Deferral
Elections to the extent necessary to satisfy the requirements of the Uniformed
Service Employment and Reemployment Rights Act of 1994, as amended, 38 U.S.C.
4301-4334.


8.2    Payments Upon Termination of Plan. Except as otherwise provided pursuant
to Section 6.6, in the event that the Plan is terminated, the amounts allocated
to a Participant's Sub­ Accounts shall be paid to the Participant or the
Participant's Beneficiary, as applicable, on the dates on which the Participant
or his or her Beneficiary would otherwise receive payments hereunder without
regard to the termination of the Plan.




ARTICLE IX
MISCELLANEOUS


9.1    Non-Alienation of Deferred Compensation. Except as permitted by the Plan,
no right or interest under the Plan of any Participant or Beneficiary shall,
without the written consent of the Company, be (a) assignable or transferable in
any manner, (b) subject to alienation, anticipation, sale, pledge, encumbrance,
attachment, garnishment or other legal process, or (c) in any manner liable for
or subject to the debts or liabilities of the Participant or Beneficiary.
Notwithstanding the foregoing, to the extent permitted by Section 409A of the
Code and Section 6.6 hereof, the Committee shall honor a judgment, order or
decree from a state domestic relations court which requires the payment of part
or all of a Participant's or Beneficiary's interest under this Plan to an
"alternate payee" as defined in Section 414(p) of the Code.


9.2    Compliance with Section 409A of the Code. It is intended that the Plan
comply with the provisions of Section 409A of the Code, so as to prevent the
inclusion in gross income of any amounts deferred hereunder in a taxable year
that is prior to the taxable year or years in which such amounts would otherwise
actually be paid or made available to Participants (or their Beneficiaries or
estates). This Plan shall be construed, administered, and governed in a manner
that effects such intent, and the Committee shall not take any action that would
be inconsistent with such intent. Although the Committee shall use its best
efforts to avoid the imposition of taxation, interest and penalties under
Section 409A of the Code, the tax treatment of deferrals under this Plan is not
warranted or guaranteed. Neither the Company, the other members of the
Affiliated Group, the Board, nor the Committee (nor its delegate(s)) shall be
held liable for any taxes, interest, penalties or other monetary amounts owed by
any Participant, Beneficiary or other taxpayer as a result of the Plan. Any
reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service. For purposes of the Plan, the phrase "permitted by
Section 409A of the Code," or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred


14

--------------------------------------------------------------------------------

Exhibit 10.1


or payable under the Plan to be includible in the gross income of a Participant
or Beneficiary under Section 409A(a)(l) of the Code.


9.3    Participation by Employees of Affiliated Group Members. Any member of the
Affiliated Group may, by action of its board of directors or equivalent
governing body and with the consent of the Board, adopt the Plan; provided that
the Board may waive the requirement that such board of directors or equivalent
governing body effect such adoption. By its adoption of or participation in the
Plan, the adopting member of the Affiliated Group shall be deemed to appoint the
Company its exclusive agent to exercise on its behalf all of the power and
authority conferred by the Plan upon the Company and accept the delegation to
the Committee of all the power and authority conferred upon it by the Plan. The
authority of the Company to act as such agent shall continue until the Plan is
terminated as to the participating affiliate. An Eligible Employee who is
employed by a member of the Affiliated Group and who elects to participate in
the Plan shall participate on the same basis as an Eligible Employee of the
Company. The Account of a Participant employed by a participating member of the
Affiliated Group shall be paid in accordance with the Plan solely by such member
to the extent attributable to Annual Incentive Compensation or Base Salary, as
applicable, that would have been paid by such participating member in the
absence of deferral pursuant to the Plan, unless the Board otherwise determines
that the Company shall be the obligor.


9.4    Interest of Participant The obligation of the Company and any other
participating member of the Affiliated Group under the Plan to make payment of
amounts reflected in an Account merely constitutes the unsecured promise of the
Company (or, if applicable, the participating members of the Affiliated Group)
to make payments from their general assets, and no Participant or Beneficiary
shall have any interest in, or a lien or prior claim upon, any property of
Company or any other member of the Affiliated Group. Nothing in the Plan shall
be construed as guaranteeing continued employment to any Eligible Employee. It
is the intention of the Affiliated Group that the Plan be unfunded for tax
purposes and for purposes of Title I of ERISA. The Company may create a trust to
hold funds to be used in payment of its and the Affiliated Group's obligations
under the Plan, and may fund such trust, provided that, in the event of a Change
in Control, such a trust shall be funded and shall be or become irrevocable upon
such Change in Control; further provided, however, that any funds contained
therein shall remain liable for the claims of the general creditors of the
Company and the other participating members of the Affiliated Group, and no
assets shall be transferred to any such trust at a time or in a manner that
would cause an amount to be included in the income of a Participant pursuant to
Section 409A(b) of the Code.


9.5    Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person any legal or equitable right as against the
Company or any other member of the Affiliated Group or the officers, employees
or directors of the Company or any other member of the Affiliated Group, except
any such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms and provisions of the Plan.


9.6    Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.


9.7    Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of South Dakota.




15

--------------------------------------------------------------------------------

Exhibit 10.1




9.8    Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
"Company" for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.


9.9    Withholding of Taxes. The Company or any other member of the Affiliated
Group may withhold or cause to be withheld from any amounts payable under the
Plan, or to the extent permitted pursuant to Section 409A of the Code and
Section 6.6 of the Plan, from any amounts deferred under the Plan, all federal,
state, local and other taxes as shall be legally required to be withheld.
Further, the Company and each other member of the Affiliated Group shall have
the right to (a) require a Participant to pay or provide for payment of the
amount of any taxes that the Company or any other member of the Affiliated Group
may be required to withhold with respect to amounts credited to a Participant's
Account under the Plan, or (b) deduct from any amount of Base Salary, Annual
Incentive Compensation or other payment otherwise payable in cash to the
Participant the amount of any taxes that the Company or any other member of the
Affiliated Group may be required to withhold with respect to amounts credited to
a Participant's Account under the Plan.


9.10    Electronic or Other Media. Notwithstanding any other provision of the
Plan to the contrary, including any provision that requires the use of a written
instrument, the Committee may establish procedures for the use of electronic or
other media in communications and transactions between the Plan or the Committee
and Participants and Beneficiaries. Electronic or other media may include, but
are not limited to, e-mail, the Internet, intranet systems and automated
telephonic response systems.


9.11    Headings; Interpretation. Headings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof. Unless the context clearly requires otherwise, the
masculine pronoun wherever used herein shall be construed to include the
feminine pronoun.


9.12    Participants Deemed to Accept Plan. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Board, the Committee, the Company and
the other members of the Affiliated Group, in any case in accordance with the
terms and conditions of the Plan.


IN WITNESS WHEREOF, the P&C Committee has caused this Plan to be executed by the
Company's undersigned duly authorized officer, to be effective as of the
Effective Date.








16

--------------------------------------------------------------------------------

Exhibit 10.1


RAVEN INDUSTRIES, INC.




 
 
By:
/s/ Janet L. Matthiesen
Name:
Janet L. Matthiesen
Title:
Vice President of Human Resources
 
 
Date:
November 7, 2017

 




17